—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered August 23, 1995, dismissing the complaint upon a grant of defendant’s motion for summary judgment and denial of plaintiff’s cross motion for partial summary judgment on his Labor Law § 240 (1) cause of action, unanimously affirmed, without costs.
The IAS Court properly granted defendant’s motion for summary judgment dismissing plaintiff’s Labor Law § 240 (1), § 241 (6) and § 200 causes of action, since defendant did not have the *330contractual or other actual authority to control or supervise the activity bringing about plaintiffs injury and was not an agent of plaintiffs employer (see, Russin v Picciano & Son, 54 NY2d 311; Wright v Nichter Constr. Co., 213 AD2d 995). On the contrary, plaintiffs employer specifically chose to have the work performed by its own employees, rather than by defendant or its subcontractors. Concur—Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.